Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soriente or Chinese patent 2016027172 (Luo).
	Soriente and Luo each disclose clarifiers having both rake arms (16 in Soriente, 3 in Luo) and sump scrapers (19 in Soriente, 14 in Luo), as claimed. The sump scraper driveshaft in both cases is considered to be an extension of the rake arm drive shaft.
3.	Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schochet.
	Schochet discloses a clarifier having rake arms (37) and a sump scraper (in sump 14) driven by a reducer (29) as claimed.
4.	Claim(s) 1, 7-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss, Graner or Scott.
	The references each disclose clarifiers having rake arms and sump scrapers, with a reducing drive (8, 11 in Weiss, 52-55 in Graner and Scott), wherein the rake arms are liftable along with the sump scraper (12 in Weiss, 40 in Graner and Scott), as claimed.
5.	Claim(s) 1, 2, 6, 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukrainian patent 22297.
The Ukrainian patent discloses a clarifier having a rake arm (7), a sump scraper (10) wherein the scraper driveshaft (11) is nested within the rake arm driveshaft (6), as claimed. With respect to claims 6, 8 and 12, see the translated abstract. A full translation of the Ukrainian patent has been requested, and will be included in the response to this office action.
6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soriente, Luo, Schochet, Weiss, Graner or Scott as applied to claim 1, above, in view of Arbuthnot or Ukrainian patent 22297.
Claim 6 differs from claim 1 in recitation of the scraper being rotatable in either a clockwise or counterclockwise direction. Reversible motors are well-known, and an example in a clarifier is shown by Arbuthnot (see column 5, lines 59-65) and the Ukrainian patent, and would therefore have been an obvious modification to the device of claim 1, to enable reversal of direction.
7.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soriente, Luo or Ukrainian patent 22297 in view of Weiss, Graner or Scott. 
Claim 7 recites driving by reduction. Soriente and Luo do not appear to disclose reducers, and it is unclear as to whether the Ukrainian patent discloses a reducer. It is submitted that it would have been obvious for one skilled in the art to use a reducer in the drives of Soriente, Luo and the Ukrainian patent, as such reduction drives are conventional in clarifiers, as shown by Weiss, Graner and Scott, to achieve the proper rotation speed of the rakes.
8.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
9.	Claims 14-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-18 of prior U.S. Patent No. 11,148,074. This is a statutory double patenting rejection.
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,148,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims obviously comprise the subject matter of the instant claims.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778